Title: To Benjamin Franklin from Ralph Izard, 29 March 1778
From: Izard, Ralph
To: Franklin, Benjamin


Sir
Paris 29th. March 1778.
I have seen the person you have referred to me, and who is desirous of my recommending him to you for a Passport to go into Italy. He says that he was born in South Carolina; but has been so long out of it, that he neither knows anybody there, nor does anybody know him. He left London, with an intention of going to Italy, and came to Paris to see the world, before he settled with a Merchant to whom he is engaged as a Clerk, at a place he hears is called Livorno. As this account did not appear very satisfactory, I desired him to excuse my troubling you with any recommendations, until he put it in my power to do it with propriety.
You will give me leave to remind you that I had the honour of addressing you on the 30th. of January, in reply to yours of 29th., and requested the favour of you to reconsider the Article in the Treaty then negotiating, respecting the exports of North America, whuch had given me much uneasiness, and in which I think myself greatly interested. From your Letter of 29th., I had reason to hope that in a few days you intended to give me an explanation on certain points wherein I thought myself injured, and to shew me that I was mistaken. In vain have I expected this satisfaction. I am very desirous of receiving it; and when the dates referred to are considered, I hope I shall not be thought too importunate in requesting that it may be soon. At the same time you will be so good as to inform me why no answer has been given to my Letter to you, and the other Commissioners at this Court, of the 5th. of this Month, and whether I am to expect any. I have the honour to be with great respect Sir Your most Obedient humble Servant
Ra. Izard.
The Honble. Benjn. Franklin Esqr.
